Case 1:20-mc-O00006-RDA-IDD Document 13 Filed 03/06/20 Page of 1 Pagelb#479-——. |

Lin)

    

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division

        

 

ii
MAR - 6 2020 I) fi

 

j
CLERK, U.S. DISTRICT COURT |
ALEXANDRIA, VIRGINIA

 

 

NAT’L RIFLE ASS’N OF )
AMERICA, et al., )
)
Plaintiffs, )
)
V. ) Civil Action No. 1:20-mc-00006 (RDA/IDD)
)
ACKERMAN MCQUEEN, INC., ef al., )
)
Defendants. )
)
ORDER

FOR REASONS stated from the bench and in accord with specific rulings and

instructions thereto, it is hereby

ORDERED that the Motion to Quash Third Party Subpoena [Dkt. No. 1] is

TRANSFERRED to the Northern District of Texas.

The Clerk is directed to forward copies of this Order to all counsel of record.

ENTERED this 6" day of March 2020.

SOO iy

Ivan D. Davis

United States Magistrate Judge
Alexandria, Virginia
